Filed Pursuant to Rule 424(b)(3) and 424(c) Registration No.333-158796 PROSPECTUS SUPPLEMENT NO. 4 (To prospectus dated May 12, 2009 and supplemented May 29, 2009, July 1, 2009 and July 9, 2009) APPLIED DNA SCIENCES, INC. COMMON STOCK We are supplementing our Prospectus dated May 12, 2009, and supplemented May 29, 2009, July 1, 2009 and July 9, 2009, relating to the resale by a certain selling stockholder of up to 3,000,000 shares of common stock (the “Prospectus”), to provide information contained in our Quarterly Report on Form 10-Q filed with the Commission on August 14, 2009 and our Current Report on Form 8-K filed with the Commission on August 25, 2009, copies of whichare attached hereto and incorporated herein by reference. You should read this Prospectus Supplement No.4 in conjunction with the Prospectus which is required to be delivered with all supplements thereto.This Prospectus Supplement No.4 is qualified by reference to the Prospectus, except to the extent the information in this supplement updates or supersedes the information contained in the Prospectus. The purchase of the securities offered through this prospectus involves a high degree of risk.See section entitled “Risk Factors” beginning on page4 of the Prospectus and page 39 of the Form 10-Q attached hereto. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus.Any representation to the contrary is a criminal offense. The Date of This Prospectus Supplement Is August 26, 2009. ————— UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR15(d)OFTHE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR15(d)OFTHE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 33-17387 Applied DNA Sciences, Inc. (Exact name of registrant as specified in its charter) Delaware 59-2262718 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 25 Health Sciences Drive, Suite 113 Stony Brook, New York (Address of principal executive offices) (Zip Code) 631-444- 8090 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. xYeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). oYesx No As of August 13, 2009, the registrant had 274,891,570 shares of common stock outstanding. Applied DNA Sciences, Inc. Form 10-Q for the Quarter Ended June 30, 2009 Table of Contents Page Part I - Financial Information Item 1 - Financial Statements 1 Item 2 - Management’s Discussion and Analysis or Plan of Operation 27 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 38 Item 4 - Controls and Procedures 38 Part II - Other Information Item 1 - Legal Proceedings 38 Item 1A - Risk Factors 39 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3 - Defaults Upon Senior Securities 41 Item 4 - Submission of Matters to a Vote of Security Holders 41 Item 5 - Other Information 41 Item 6 - Exhibits 41 Signatures Part I Item 1 - Financial Statements APPLIED DNA SCIENCES, INC.
